                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    PETER E. and ERIC E.,                                      MEMORANDUM DECISION AND
                                                               ORDER
                               Plaintiffs,                       • GRANTING IN PART AND
    v.                                                             DENYING IN PART [26]
                                                                   PLAINTIFFS’ MOTION TO
    UNITED HEALTHCARE SERVICES, INC.,                              DISMISS, TO AMEND
    UNITED BEHAVIORAL HEALTH, and                                  COMPLAINT, AND TO EXTEND
    KEYSIGHT MEDICAL PLAN,                                         THE DISPOSITIVE MOTION
                                                                   DEADLINE; and
                               Defendants.                       • DENYING [27] DEFENDANTS’
                                                                   MOTION FOR SUMMARY
                                                                   JUDGMENT

                                                               Case No. 2:17-cv-00435

                                                               District Judge David Nuffer



           Plaintiffs Peter E. and Eric E. filed a cause of action under 29 U.S.C. § 1132(a)(1)(B)

against United HeathCare Services, Inc., United Behavioral Health, and Keysight Medical Plan

(“Defendants”) for the denial of coverage for treatment of Eric E. at Aspiro and Vista Treatment

Center. 1 Plaintiffs have filed a motion to dismiss without prejudice the Aspiro wilderness

treatment claims (“Aspiro claims”); to amend the original complaint; and to extend the

dispositive motion deadline (“Plaintiffs’ Motion”). 2 Defendants filed an opposition, 3 and




1
    Plaintiffs’ Complaint, docket no. 2, filed May 19, 2017.
2
 Plaintiffs’ Motion to Dismiss Without Prejudice the Aspiro Wilderness Treatment Claims, to Amend Complaint,
and to Extend the Dispositive Motion Deadline (“Plaintiffs’ Motion”), docket no. 26, filed July 9, 2018.
3
 Defendants’ Opposition to Plaintiffs’ Motion to Dismiss Without Prejudice the Aspiro Wilderness Treatment
Claims, to Amend Complaint, and to Extend the Dispositive Motion Deadline (“Defendants’ Opposition”), docket
no. 37, filed Aug. 6, 2018.
Plaintiffs replied. 4 Defendants also filed a Motion for Summary Judgment. 5 Further briefing on

the Motion for Summary Judgment was stayed pending resolution of Plaintiffs’ Motion. 6 For the

reasons set forth below, Plaintiffs’ Motion is GRANTED in part and DENIED in part.

Defendants’ Motion for Summary Judgment is DENIED without prejudice.

                                                  DISCUSSION

      Dismissal of the Aspiro wilderness treatment claims under Rule 41(a)(2) is improper.

           Plaintiffs seek to dismiss, without prejudice, their claims that relate to Eric E.’s treatment

at the Aspiro wilderness program under Fed. R. Civ. P. 41(a)(2). 7 Defendants do not stipulate to

voluntary dismissal of the Aspiro claims and correctly note that Rule 41(a)(2) only permits the

dismissal of an action, not a claim. 8

           Rule 41(a) permits voluntary dismissal of an action through party stipulation or at the

request of a plaintiff, through “court order, on terms that the court considers proper.” 9 Generally,

the dismissal of single claims is not permitted under Rule 41 because it “speaks to dismissal of

an action, not just a claim within an action.” 10 When a plaintiff wishes to dismiss certain claims

without dismissing the entire case, “the proper procedure is to amend the complaint under Rule

15.” 11




4
  Reply Memorandum in Support of Motion to Dismiss without Prejudice the Aspiro Wilderness Treatment Claims,
to Amend Complaint, and to Extend the Dispositive Motion Deadline (“Plaintiffs’ Reply”), docket no. 42, filed Aug.
30, 2018.
5
    Docket no. 27, filed July 11, 2018.
6
    DOCKET TEXT ORDER, docket no. 29, entered July 12, 2018.
7
    Plaintiffs’ Motion 5–8.
8
    Defendants’ Opposition Memorandum 5–7.
9
    FED. R. CIV. P. 41(a)(2).
10
     Gobbo Farms & Orchards v. Poole Chemical Co., Inc., 81 F.3d 122, 123 (10th Cir. 1996) (emphasis added).
11
     Utah Republican Party v. Cox, 177 F.Supp.3d 1343, 1372 (D. Utah, Apr. 6, 2016) (footnote omitted).



                                                                                                                2
            Here, Plaintiffs seek dismissal of their Aspiro claims, not the entire action. Therefore,

Plaintiffs request for voluntary dismissal without prejudice of the Aspiro claims is denied.

               It is in the interest of justice to allow Plaintiffs to amend their complaint

            Notwithstanding the denial of Plaintiffs’ request to dismiss their Aspiro claims, the same

result may be accomplished through Plaintiffs’ separate request to amend their complaint under

Fed. R. Civ. P. 15(a)(2). 12 Aside from removing the Aspiro claims, 13 Plaintiffs seek to add a new

cause of action under the Mental Health Parity and Addiction Equity Act of 2008

(“MHPAEA”). 14

            Under Rule 15(a)(2), “a party may amend its pleading only with the opposing party’s

consent or the court’s leave.” 15 Leave should be “freely given when justice so requires.” 16 “If the

underlying facts or circumstances relied on . . . may be proper subject of relief, [the plaintiff]

ought to be afforded an opportunity to test [their] claim on the merits.” 17 “In the absence of any

apparent or declared reason . . . the leave sought should . . . be freely given.” 18 “Lateness alone

does not of itself justify the denial of [an] amendment.” 19 However, denial of an amendment

based on timeliness may be appropriate “when the party filing the motion has no adequate

explanation for the delay.” 20



12
     Plaintiffs mistakenly cite to FED. R. CIV. P. 15(b) in their Motion. The applicable rule is FED. R. CIV. P. 15(a).
13
     Motion, Exh. 1, [proposed] Amended Complaint, docket no. 26-1.
14
     29 U.S.C. § 1185a.
15
     FED. R. CIV. P. 15(a)(2).
16
     Id.
17
  Foman v. Davis, 371 U.S. 178, 182 (1962); see also Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir.
2006).
18
     Foman, 371 U.S. at 182 (quoting FED. R. CIV. P. 15(a)(2)) (quotations omitted).
19
  Minter, 451 F.3d at 1205 (quoting R.E.B., Inc. v. Ralston Purina Co., 525 F.2d 749, 751 (10th Cir. 1975)
(quotations omitted).
20
     Id. at 1206 (quoting Frank v. U.S. West, 3 F.3d 1357, 1365–66 (10th Cir. 1993)) (quotations omitted).



                                                                                                                          3
            Defendants primarily contend that Plaintiffs’ Motion should be denied because it is

untimely. However, Plaintiffs argue the delay in seeking to amend is reasonable because a new

theory of liability, related to unclear non-quantitative treatment limitations, has recently become

available. 21 Under this new theory of liability, Plaintiffs argue that “the criteria by which the

Defendants evaluated Eric’s residential treatment and the ‘processes, strategies, standards, or

other factors’ utilized by the Defendants are more restrictive than the criteria, processes,

strategies, standards or other factors applied by the Defendants to adjudicate coverage for

medical/surgical benefits of the same level of care.” 22 This explanation is adequate.

            Although Defendants assert they will be prejudiced if Plaintiffs are allowed to amend the

Complaint due to the time and expense they put into their Motion for Summary Judgment, 23 this

argument is not supported. Both parties were ordered by the court to address in detail how

Plaintiffs’ Motion would affect Defendants’ Motion for Summary Judgment, but failed to do

so. 24 Other than omitting discussion of the Aspiro wilderness treatment claims and adding

discussion of the new MHPAEA claims, which in all fairness should be part of this case, the

Motion for Summary Judgment can be refiled with most of its current substance. Therefore,

Plaintiffs’ request to amend is granted. In light of this ruling, it is also appropriate to extend the

dispositive motion deadline.




21
     Plaintiffs’ Reply at 8-9.
22
     Id. at 9.
23
  Id. 14–15. Two days after Plaintiffs’ Motion was filed, Defendants filed a Motion for Summary Judgment. Docket
no. 27, filed July 11, 2018.
24
     AMENDED DOCKET TEXT ORDER, docket no. 32, entered July 13, 2018.



                                                                                                               4
                                             ORDER

           THEREFORE, IT IS HEREBY ORDERED that Plaintiffs’ Motion 25 is GRANTED in

part and DENIED in part. Plaintiffs are granted leave to file their amended complaint within

three (3) business days of the entry of this order. Defendants shall file an Answer to the

Amended Complaint on or before December 10, 2018.

           IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment is

DENIED without prejudice to refiling. Any new dispositive motions, based upon the amended

complaint, shall be filed no later than January 11, 2019.

           Dated November 20, 2018.

                                              BY THE COURT:

                                              ____________________________
                                              David Nuffer
                                              United States District Judge




25
     Docket no. 26.



                                                                                               5
